DETAILED ACTION
Claims 1-6, 8-9, and 11-12 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 7/11/2022.

	Withdrawn objections and rejections
The specification objections have been withdrawn due to amendment.
The 35 U.S.C. 112(a & b) rejections for claims 7 and 10-11 have been withdrawn due to amendment.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Vantrease et al. (U.S. 2019/0236049).
As per claim 1:
Vantrease disclosed a semiconductor device comprising: 
a data path including a plurality of processor elements (Vantrease: Figures 1 and 7-8 elements 700-702 and 800, paragraphs 22 and 69-76)(The systolic array/computing engine includes a plurality of PEs receiving input data sets and weights.); 
a state transition management unit outputs a state signal to the data path, wherein the state signal includes state information of the data path indicating operation contents of the plurality of processor elements of the data path (Vantrease: Figures 6-7 elements 604-608 and 700-702, paragraphs 58-60)(The computation controller (i.e. state transition management unit) controls the operations of the computing engine (i.e. data path). The computation controller controls the loading of inputs and weights (i.e. state information) to the computing engine. The computation controller determines a mode and outputs mode information (e.g. state signal) to the computing engine based on the data type and the size of the input data set.), and wherein the plurality of processor elements of the data path is configured based on the operation contents in the state information of the data path to generate first data using the plurality of processor elements of the data path (Vantrease: Figures 6-7 and 9A-D elements 604, 610, and 704, paragraphs 61-62, 70, and 84-97)(The computing engine generates outdataset0-y based on the values of inputs and weights. The computing engine also generates intermediate results from individual PEs.); and 
a parallel computing unit comprising:
an input line group that i) is connected to the data path and ii) receives, from the data path, the generated first data (Vantrease: Figures 6-7 and 9A-D elements 604 and 706-708, paragraphs 26, 58, 68, and 84-97)(Input data is sequentially sent through the computing engine cycle-by-cycle. Intermediate results are sent to neighboring PEs for further processing.), 
a local memory that stores second data different from the received first data (Vantrease: Figures 8 and 9A-D elements 802-806, paragraphs 68, 73, 76, and 84-97)(The input registers store input data sequentially sent through the PEs, which is different from the generated intermediate results (i.e. generated first data).); 
a plurality of arithmetic units that i) receives the first data from the input line group and the second data from the local memory, and ii) performs an operation between the first data and the second data (Vantrease: Figure 8 elements 808-814 and 824-826, paragraphs 77-79)(The PEs include MAC units that receive inputs and weights from the first/second/weight registers. The PEs include MAC units that receive intermediate MAC results (i.e. first data) from adjacent PEs for accumulation. The PEs perform MAC operations with the first and second data.); 
a register that stores operation results of the plurality of arithmetic units (Vantrease: Figure 6 element 610, paragraph 62)(The output buffer includes a set of registers to store execution results from the computing engine.);
a selector that selects one operation result out of the operation results stored in the register and output the selected operation result to the data path via an output line group (Vantrease: Figures 6-7 elements 604, 610, and 700-702, paragraphs 61-62)(Execution results are output to the output buffer and stored in a set of registers. These results are selected for accumulation and output as a final value to the state buffer. Intermediate outputs of the computing engine stored in the state buffer can be selected and send back into the computing engine as input data.); and
an output line group that i) is connected to the data path and ii) outputs the selected operation result from the selector to the data path (Vantrease: Figures 6-7 and 9A-D elements 604, 608, 700-702, and 706-708, paragraphs 26, 58, 61-62, 68, and 84-97)(Input data stored in the state buffer includes intermediate outputs of the computing engine, which are selected and sent into the computing engine.).
As per claim 2:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the data path further comprises a dedicated arithmetic unit whose function is fixed (Vantrease: Figures 6 element 610, paragraph 62)(The output buffer includes adders to accumulate partial sums from the computing engine.), and 
the plurality of processor elements has a general arithmetic unit changing operation contents (Vantrease: Figure 8 elements 800, 810, and 814, paragraphs 26 and 77-79).
As per claim 3:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the same state is repeated in a period of time of a plurality of cycles by the state transition management unit (Vantrease: Figures 6-7 and 9A-D element 604, paragraphs 26, 58-59, and 84-97)(Input and output data is sequentially sent through the computing engine cycle-by-cycle for a same convolution operation.).
As per claim 4:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the state transition management unit reads, from a memory, a descriptor prescribing the state of the data path, and transitions the state of the data path according to the read descriptor (Vantrease: Figure 6 elements 606-608, paragraphs 57-59)(The computation controller (i.e. state transition management unit) controls execution of the computing engine according to instruction opcodes (i.e. descriptor) within the state buffer.).

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease et al. (U.S. 2019/0236049), in view of Official Notice.
As per claim 5:
Vantrease disclosed the semiconductor device according to claim 4, 
wherein the state of the data path is prescribed by a plurality of descriptors different from each other (Vantrease: Figure 6 elements 606-608, paragraphs 57-59)(The computation controller (i.e. state transition management unit) controls execution of the computing engine according to instruction opcodes (i.e. descriptor) within the state buffer. Official notice is given that neural networks can execute a plurality of instructions on a processor array for the advantage of performing different types programs. Thus, it would have been obvious to one of ordinary skill in the art to implement a plurality of instructions executable by the computing engine of Vantrease.).
As per claim 6:
Vantrease disclosed the semiconductor device according to claim 5, further comprising a plurality of DMA controllers (Vantrease: Figure 6 element 618, paragraphs 54 and 57)(Official notice is given that multiple DMA controllers can be implemented for the advantage of increased data transmission speeds. Thus, it would have been obvious to one of ordinary skill in the art to implement multiple DMA controllers in Vantrease.), 
wherein the plurality of DMA controllers operates so as to send and receive data between an external memory and the data path (Vantrease: Figure 6 elements 602, 614, and 618, paragraphs 54-55 and 57)(The DMA controller transfers data between the external memory and neural network processor. In view of the above official notice, multiple DMA controllers are implemented.).
As per claim 8:
Vantrease disclosed the semiconductor device according to claim 1, 
wherein the data path includes a switch connected between each of the plurality of processor elements and a data bus (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(Official notice is given that PEs in an array can be connected by switches for the advantage of increased flexibility in data routing. Thus, it would have been obvious to one of ordinary skill in the art to implement switches connecting the PEs of the computing engine.), 
each of the plurality of processor elements includes a general computing unit  (Vantrease: Figure 8 elements 810-814 and 824-826, paragraphs 77-79) and a management memory (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(Official notice is given that switches can include configuration memory for the advantage of increased flexibility in data routing. Thus, it would have been obvious to one of ordinary skill in the art to implement switches with configuration memory connecting the PEs of the computing engine.), 
a plurality of pieces of state information prescribing states of the general computing unit and the switch are stored in the management memory (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(In view of the above official notices, the added switches include configuration memory for controlling the added switches. The configuration data controls what data inputs are sent to each PE and what data outputs are sent out of each PE.), and 
predetermined information is designated from the plurality of pieces of state information stored in the management memory  (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(In view of the above official notices, the added switches include configuration memory for controlling the added switches. The configuration data controls what data inputs are sent to each PE and what data outputs are sent out of each PE. The configuration data is predetermined for processing operations.).
As per claim 9:
Vantrease disclosed the semiconductor device according to claim 8, 
wherein the state transition management unit reads a descriptor from a memory, and designates state information corresponding to the read descriptor from the plurality of pieces of state information (Vantrease: Figure 6 elements 606-608, paragraphs 57-59)(The computation controller (i.e. state transition management unit) controls execution of the computing engine according to instruction opcodes (i.e. descriptor) within the state buffer.).
As per claim 11:
Vantrease disclosed the semiconductor device according to claim 8, 
wherein the state transition management unit includes a plurality of unitary state transition management units (Vantrease: Figures 6-7 elements 604-606 and 700-702, paragraphs 58-61)(The computation controller (i.e. state transition management unit) controls the loading of inputs and weights to the computing engine. Official notice is given that multiple accelerators can be implemented for the advantage of increased performance in a single processing system. Thus, it would have been obvious to one of ordinary skill in the art to implement multiple neural network processors in the system of Vantrease. The plurality of computation controllers in the plurality of neural network processors reads upon the plurality of unitary state transition management units.), and
wherein the plurality of unitary state transition management units designate a different state with respect to a corresponding data path (Vantrease: Figures 6-7 elements 604-606 and 700-702, paragraphs 58-61)(In view of the above official notice, each computation controller configures each neural network processor for different operations.).
As per claim 12:
Claim 12 essentially recites the same limitations of claim 1. Claim 12 additionally recites the following limitations:
a switch connected to each of the plurality of processor elements (Vantrease: Figure 7 elements 700-702, paragraphs 65-69)(Official notice is given that PEs in an array can be connected by switches for the advantage of increased flexibility in data routing. Thus, it would have been obvious to one of ordinary skill in the art to implement switches connecting the PEs of the computing engine.);
wherein the state transition management unit further transmits a second state signal including second state information of the data path indicating second operation contents of the plurality of processor elements of the data path such that the plurality of processor elements of the data path is configured based on the second operation contents in the second state information of the data path (Vantrease: Figures 6-7 elements 604-608 and 700-702, paragraphs 58-60)(The computation controller (i.e. state transition management unit) controls the operations of the computing engine (i.e. data path). The computation controller controls the loading of inputs and weights (i.e. state information) to the computing engine. The computation controller determines a mode and outputs mode information (e.g. state signal) to the computing engine based on the data type and the size of the input data set. A second subsequent operation by the computing engine results in transmitting a second set of inputs, weights, and mode information, which configures the computing engine for a second operation.),
wherein the second state information is different from the first state information (Vantrease: Figures 6-7 elements 604-608 and 700-702, paragraphs 58-61)(A second subsequent operation by the computing engine results in transmitting a second set of inputs, weights, and mode information, which configures the computing engine for a second operation. Any difference in input/weights/mode information from a previous operation results in different state information.),
wherein the plurality of processor elements of the data path that is configured based on the second state information generates second data (Vantrease: Figures 6-7 and 9A-D elements 604 and 706-708, paragraphs 26, 58, 68, and 84-97)(Input data is sequentially sent through the computing engine cycle-by-cycle to produce intermediate results (i.e. second data).), 
wherein, when the data path configured based on the first state information is reconfigured based on the second state information, the data path uses to the switch to reconfigure the data path from the first state information to the second state information (Vantrease: Figures 6-7 elements 604-608 and 700-702, paragraphs 58-61)(A second subsequent operation by the computing engine results in transmitting a second set of inputs, weights, and mode information, which configures the computing engine for a second operation. In view of the above official notice, the added switches reconfigure the data path between operations for variable data routing.).

Response to Arguments
The arguments presented by Applicant in the response, received on 7/11/2022 are not considered persuasive.
Applicant argues regarding the priority:
“The claim for foreign priority and receipt of the certified copy of the priority document are not acknowledged. Applicant respectfully requests that the Examiner clarify the record by acknowledging the claim for foreign priority and receipt of the certified copy of the priority document.”  

This argument is partially found to be persuasive for the following reason. The Bibliographic Data Sheet mailed out on 3/9/2022 indicated that both foreign priority was claimed and that 35 USC 119 (a-d) conditions were met. The non-final office action mailed out on 3/9/2022 also indicated that the priority of the application is 10/16/2019, which is the same as the foreign priority filing date. Additionally, the priority information has been added to the PTO-326 form after being inadvertently left off in the previous office action. The PTO-326 form has indicated the same as it was inadvertently left off of the last office action.
Applicant argues regarding claims 1 and 12:
“Because the plurality of processing elements PE00-PExy is included in the computing engine 604, Vantrease's computing engine 604 (allegedly corresponding to the claimed parallel computing unit) cannot receive the data generated by the plurality of processing elements PE00- PExy (allegedly corresponding to the claimed processing elements) and cannot use the generated data in the operation performed by the computing engine 604.”  

This argument is not found to be persuasive for the following reason. Vantrease disclosed in paragraph 61 that the state buffer stores input data sets and weights, as well as “intermediate outputs of computations at the computing engine” (emphasis added). This allows for intermediate computations to be sent back into the computing engine. In addition, individual PEs within the computing engine receive intermediate results from other PEs for further MAC processing. Thus, reading upon the newly claimed limitations.
Applicant argues regarding claims 5-11:
“Although the Examiner can take official notice of facts outside of the record, these facts must be of such a notorious character so as to be instantly and unquestionably recognized as "well-known" in the art. (See MPEP # 2144.03). As also discussed in MPEP § 2144.03, Applicant reminds the Examiner that Applicant has the right to challenge the Examiner's assertion as to the officially noticed facts. Upon such a traverse by Applicant, the Examiner is to cite a reference to support the Examiner's position. 
If the Examiner continues to reject the claims based on the assertion that the above-noted features are taught in view of prior art along with the official notices, Applicant respectfully requests that the Examiner provide a reference or references in the next Office Action allegedly offering evidence that this is the case.”  

This argument is not found to be persuasive for the following reason. MPEP 2144.03 C states “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art … A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Applicant’s response hasn’t included why the noticed fact isn’t considered well-known in the art. Thus, the official notices taken are maintained. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183